Citation Nr: 1523778	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-34 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for lung cancer (also claimed as lymph node cancer), to include as secondary to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for lung cancer.  The Veteran timely appealed that decision.

The Veteran initially requested a Board hearing before a Veterans Law Judge; however, in a January 2014 correspondence, he withdrew that request for a hearing.  The Board will proceed to adjudicate on the basis of the evidence of record without the benefit of a hearing, as requested by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination of his lung cancer in December 2011; the examiner rendered a negative nexus opinion with respect to the Veteran's contaminated water exposure at Camp LeJeune, instead relating it to his 35-year smoking history.  However, that examiner also indicated that evidence and research with regards to Camp LeJeune exposure was "poorly defined" at that time.  

After that opinion and a subsequent March 2012 addendum, the Veteran submitted additional evidence in the form of a June 2012 letter from his private physician, Dr. K.P., as well as internet and news articles with respect to the types of exposure at Camp LeJeune.  

In light of the December 2011 examiner's classification of the evidence he was basing his opinion on as "poorly defined," and in light of the newly submitted literary evidence and the Dr. K.P.'s letter-all of which were not addressed by any VA examiner-the Board finds that a remand is necessary in order to obtain an addendum nexus opinion from an oncologist/lung cancer specialist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

That December 2011 examiner additionally noted in the Remarks section of his examination report that the Veteran was receiving disability from 1993 through 2006, until he switched over to "regular retirement."  Thus, it appears that the Veteran may have been receiving Social Security disability benefits and no attempt to obtain those records have been made at this time.  On remand, such attempts should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Boise VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lung cancer, which is not already of record, including any ongoing treatment with Dr. K.P.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Furnish the Veteran's claims file to an oncologist or other appropriate specialist for an opinion as to whether the Veteran's lung cancer is related to contaminated water exposure at Camp Lejeune.  

The examiner must be provided with the claims file; a copy of this remand; a copy of VBA Fast/Training Letter 11-03 with the 4 appendices; and, the newly-enacted 38 C.F.R. § 17.400 for review in conjunction with the examination.

After reviewing the claims file, the examiner should opine as to whether the Veteran's lung cancer is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by the Veteran's exposure to contaminated water at Camp Lejeune during his period of service.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the lung cancer is otherwise related to the Veteran's active service.

In short, the examiner is given the following background: The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE); tetrachloroethylene, also known as perchloroethylene (PCE); benzene; and, vinyl chloride.  The Veteran has verified service at Camp Lejeune during that period and is claiming service connection for lung/lymph node cancer, shown in the record to be diagnosed as recurrent nonsmall cell lung cancer.  

Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered.  Such information appears in the December 2011 examination report.  

The examiner should specifically address the medical research and literature submitted by the Veteran in July 2012, the as well as the December 2011 examiner's opinion and the March 2012 addendum.  The examiner should additionally cite the enclosed literature regarding the contaminated water at Camp LeJeune, including the VBA Fast/Training Letter 11-03, as appropriate.

An explanation for any opinion expressed must be provided, which explanation should refer to research done regarding diseases that have been identified as likely resulting from the Camp Lejeune water exposure.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for lung cancer, to include as secondary to contaminated water exposure at Camp LeJeune.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

